UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 96-4902

KEITH ERIC SAUNDERS,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 96-4932

TYRONE MCNEIL,
Defendant-Appellant.

Appeals from the United States District Court
for the Middle District of North Carolina, at Greensboro.
James A. Beaty, Jr., District Judge.
(CR-95-251)

Submitted: April 14, 1998

Decided: August 25, 1998

Before NIEMEYER and MICHAEL, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

John Stuart Bruce, Acting Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Greensboro, North Carolina; Wal-
ter T. Johnson, Jr., Greensboro, North Carolina, for Appellants. Wal-
ter C. Holton, Jr., United States Attorney, Richard S. Glaser, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Keith Eric Saunders and Tyrone McNeil pled guilty to conspiracy
to possess with intent to distribute cocaine hydrochloride and cocaine
base ("crack"), in violation of 21 U.S.C.§§ 841(a)(1), (b)(1)(A), 846
(1994). The district court sentenced Saunders to serve 262 months
imprisonment to be followed by a five-year supervised release term.
Based on the Government's motion for substantial assistance, the dis-
trict court sentenced McNeil to serve 128 months' imprisonment with
five years' supervised release. Saunders and McNeil appeal their sen-
tences. Finding no error, we affirm.

Saunders and McNeil, along with co-conspirator Karl Brustmeyer,
engaged in a drug trafficking conspiracy, in which they traveled to
New York to purchase cocaine hydrochloride and returned to Greens-
boro, North Carolina, where the cocaine hydrochloride was "cooked"
into crack cocaine. Saunders and McNeil then distributed the drugs
to others in the Greensboro area.

Pursuant to valid search warrants, officers searched Brustmeyer's
residence, recovering approximately 359 grams of cocaine hydrochlo-
ride and ninety-one grams of crack cocaine, along with $2780 in cash,

                    2
numerous papers and photographs belonging to Saunders, and a pho-
tograph of Brustmeyer and McNeil brandishing handguns. The search
of McNeil's residence resulted in the recovery of $2080 in cash,
approximately twenty-eight grams of cocaine hydrochloride, and a
handgun. The officers recovered an additional five grams of crack
cocaine and $3237 in cash from McNeil's person. McNeil admitted
ownership of the handgun, and to all of the cocaine found on his per-
son and in his residence.

On appeal, Saunders asserts that in calculating the quantity of
drugs for which he was held accountable, the district court considered
amounts to which he allegedly had no connection and which were
outside the scope of his agreement, and thus were not foreseeable to
him. We disagree. For sentencing purposes, the Government need
only establish quantity by a preponderance of the evidence.1 In a con-
spiracy case, the court looks to "the quantity of[drugs] reasonably
foreseeable to each coconspirator within the scope of his agreement."2
Determinations regarding reasonable foreseeability and quantity of
drugs are factual findings reviewed for clear error. 3

We find that a preponderance of the evidence supports the district
court's quantity calculation. The Government's burden to prove drug
quantity can be met in the following ways: by the defendant's
acknowledgment at the Rule 11 colloquy, or at sentencing, that the
amount attributed to the conspiracy as a whole is the correct amount
attributable to him; or, by the defendant pleading guilty to an indict-
ment that attributes a specific quantity of drugs to him; or, by stipula-
tion of the parties that the court determines to have a reasonable
factual basis; or by introducing evidence at sentencing that suffi-
ciently established the quantity attributable to the defendant.4
_________________________________________________________________
1 See United States v. Williams , 986 F.2d 86, 90 (4th Cir. 1993).

2 United States v. Irvin, 2 F.3d 72, 78 (4th Cir. 1993); see also USSG
§ 1B1.3(a)(1)(B) ("all reasonably foreseeable acts and omissions of oth-
ers in furtherance of the jointly undertaken criminal activity" are taken
into account when determining relevant conduct under the guidelines).
3 See United States v. Banks, 10 F.3d 1044, 1057 (4th Cir. 1993).

4 See United States v. Gilliam, 987 F.2d 1009, 1013 (4th Cir. 1993).

                    3
The factual basis supporting Saunders's guilty plea held him
accountable for a specific quantity of drugs. Saunders's presentence
report indicated which drug amounts were attributed to Saunders indi-
vidually, rather than the conspiracy as a whole. Saunders offered no
objections at sentencing to the factual basis supporting his plea.
Therefore, we find the district court's factual findings regarding the
quantity of drugs for which Saunders would be held accountable were
not clearly erroneous, and we affirm.

Saunders also asserts that the Government failed to prove by a pre-
ponderance of the evidence that the cocaine base involved in his case
was crack rather than another form of cocaine base. We find this
claim meritless. Saunders did not present any evidence at sentencing
that the substance involved was anything other than crack cocaine.
Saunders pled guilty to conspiracy to possess with the intent to dis-
tribute cocaine hydrochloride and cocaine base ("crack"). The factual
basis supporting Saunders's guilty plea characterized the form of
cocaine base involved as crack. Further, there was testimony that the
cocaine base met the physical description of crack cocaine. Accord-
ingly, we find that the Government proved by a preponderance of the
evidence that the form of cocaine base at issue was indeed crack
cocaine.

Next, Saunders contends that in imposing his federal sentence, the
district court failed to consider the undischarged state sentence to
which he was also subject.5 Legal issues involving the application of
the guidelines are reviewed de novo.6 When a defendant is already
subject to an undischarged term of imprisonment, the sentencing
guidelines provide some direction.7 Because Saunders was not serving
any portion of the undischarged state sentence when the current
offense was committed and because his earlier offense was not taken
_________________________________________________________________
5 The district court imposed Saunders's 262-month sentence without
specifying whether the federal sentence was concurrent with or consecu-
tive to Saunders's undischarged state sentence. Without such a specifica-
tion, since the state and federal terms were imposed on different
occasions, the federal sentence is consecutive to his state sentence. See
18 U.S.C. § 3584(a) (1994).
6 See United States v. Puckett, 61 F.3d 1092, 1097 (4th Cir. 1995).
7 See USSG § 5G1.3.

                    4
into account in determining his offense level, he should have been
sentenced according to the catch-all provision of USSG 5G1.3(c),
which provides that Saunders's federal sentence"may be imposed to
run concurrently, partially concurrently, or consecutively to the prior
undischarged term of imprisonment to achieve a reasonable punish-
ment for the instant offense."8

The sentencing guidelines provide that, in structuring a sentence
for defendants who are subject to an undischarged sentence, a district
court should consider the sentencing factors in 18 U.S.C. § 3584
(1994) (which references 18 U.S.C. § 3553(a) (1994)), as well as the
type and length of the undischarged sentence, the time likely to be
served on that sentence, whether the undischarged sentence was
imposed in a different court or on a different occasion, and "any other
circumstance relevant to the determination of an appropriate sentence."9
The guidelines direct that the court should consider the relevant sen-
tencing factors to "achieve a reasonable punishment and avoid unwar-
ranted disparity."10 However, the guidelines do not provide any
specific instructions regarding what the district court must do to com-
ply with the dictate that the court consider the factors identified in the
commentary. Here, the district court stated that it would take the state
sentence into consideration, and the court sentenced Saunders to the
lowest sentence available under the applicable guidelines range.
Accordingly, we find that the district court did not abuse its discretion
in imposing the federal sentence to run consecutively to the state sen-
tence.

McNeil contends that the Government failed to prove by a prepon-
derance of the evidence that his firearm, which was found under his
bed, was used in connection with any illegal drug activity. The
enhancement for weapon possession by drug traffickers "should be
_________________________________________________________________
8 The district court applied the 1995 version of the guidelines. Although
Appellants cite the 1994 version in their brief, they did not object to the
use of the 1995 version. In any event, we conclude that the district court
did not err in applying the 1995 version. See United States v. Covert, 117
F.3d 940, 944 (6th Cir. 1997); United States v. Goudy, 78 F.3d 309, 314-
15 (7th Cir. 1996).
9 USSG § 5G1.3, comment. (n.3).
10 Id.

                    5
applied if the weapon was present, unless it is clearly improbable that
the weapon was connected with the offense."11 We review the appli-
cation of the two-level weapon enhancement for clear error.12

McNeil admitted that the gun and the drugs found in his home and
on his person belonged to him. There was evidence that drug traffick-
ing occurred in McNeil's home. Therefore, it is not clearly improba-
ble that the weapon was connected with the offense. Accordingly, we
find that the district court did not clearly err in enhancing McNeil's
sentence for weapon possession under the guidelines. 13

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED
_________________________________________________________________
11 USSG § 2D1.1(b)(1), comment. (n.3).
12 See United States v. Rusher, 966 F.2d 868, 880 (4th Cir. 1992).
13 See Rusher, 966 F.2d at 880-81.

                    6